DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 04/20/2022.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Gray et al. does not teach or suggest a server in communication with the medical fluid delivery device; a software application for a mobile communication device, the software application causing an icon to be displayed representing a status of the medical fluid delivery device, the icon being user selectable for sending an operational command to the medical fluid delivery device to perform a preprogrammed task; a first communication link between the medical fluid delivery device and the server; and a second communication link between the server and the software application, the software application programmed to receive at least one status update from the medical fluid delivery device via the server and the first and second links, wherein the software application is further programmed to enable the icon to be selected for sending the operational command after receiving a code from the medical fluid delivery device that is indicative of a completion of a routine or procedure, wherein the software application is further programmed to transmit the operational command to the medical fluid delivery device via the server and the first and second links, wherein the preprogrammed task includes at least one of preparing medical fluid for a dialysis treatment or pumping a fluid through the medical fluid delivery device, and wherein the preprogrammed task is configured to be performed before a dialysis treatment is performed on the patient.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631